Citation Nr: 1113215	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a digestive disorder, to include diverticulitis, gastroesophageal reflux disease, duodenitis, and antral gastritis.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left eye condition, to include optic neuropathy, as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus.

8.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.

9.  Entitlement to service connection for urinary problems as secondary to diabetes mellitus.

10.  Entitlement to service connection for hip pain and bilateral leg cramps as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The October 2006 rating decision granted an increased rating for lumbosacral strain, denied service connection for a right knee disorder, and denied reopening of the claims for entitlement to service connection for PTSD and for a digestive disorder.  The Veteran appealed the denials of service connection for a right knee disorder, as well as the applications to reopen the claims for entitlement to service connection for PTSD and for a digestive disorder.

When the case was last before the Board in April 2010, the service connection claim for a right knee disorder was denied, the claim for entitlement to service connection for a digestive disorder was reopened and remanded, and the claim to reopen the previously disallowed claim for entitlement to service connection for PTSD was also remanded.

The January 2008 rating decision denied entitlement to service connection for diabetes mellitus, tinnitus, a left eye condition, peripheral neuropathy of the lower extremities, erectile dysfunction, urinary problems, and hip pain with bilateral leg cramps.  

The issues of entitlement to service connection for a digestive disorder, diabetes mellitus, tinnitus, left eye condition, peripheral neuropathy of the lower extremities, erectile dysfunction, urinary problems, and hip pain with leg cramps are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Reopening of the service connection claim for PTSD was denied in an unappealed January 2004 rating decision.  

2.  The evidence received since the January 2004 decision includes evidence that is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to establish a reasonable possibility of substantiating the claim.

3.  The Veteran has PTSD as a result of a credible in-service stressor.




CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied reopening the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving reasonable doubt in the Veteran's favor, PTSD was incurred during active duty service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009); 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41,092 (July 15, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In light of the favorable determination with respect to whether new and material evidence has been submitted and with respect to the service connection claim for PTSD on the merits, no further discussion of VCAA compliance is needed.

In any event, the Board notes that in letters dated in September 2005, June 2006, August 2006, September 2007, and May 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his service connection claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the June 2006 notice letter informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial adjudication of the claim, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA personnel records, VA treatment records, a VA examination report, a letter from a Vet Center, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its April 2010 remand in reference to the issue addressed in this decision. Specifically, the April 2010 Board remand instructed the RO to issue a statement of the case on the issue of whether new and material evidence had been received to reopen the previously denied claim for service connection for PTSD.  The Board finds that the RO has complied with these instructions and that the June 2010 statement of the case substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

Governing Laws and Regulations for Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Claim to Reopen

Service connection for PTSD was originally denied in an October 1993 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 1103.

In a January 2004 rating decision, the RO denied reopening the service connection claim for PTSD.  The evidence then of record included the service treatment records, which failed to show evidence of PTSD or any other psychiatric disability.  The VA treatment records then of record noted a history of depression and PTSD.  A December 1992 VA examination report noted a diagnosis of mild PTSD.  The claim was denied on the basis that there was no corroborated evidence of an in-service stressor.

The subsequently received evidence includes the Veteran's personnel records showing his participation in the liberation of Kuwait as a petroleum specialist carrying fuel to tanks and helicopters, and his statements regarding his duties overseas, which included moving dead bodies, seeing corpses of men, women and children, and entering the front lines to bring fuel to vehicles.  Also added to the record is a September 2005 letter from a Vet Center, which indicates that the Veteran meets the criteria for PTSD related to his military stressors.  The Board finds that this information is more specific regarding the Veteran's stressors and PTSD diagnosis, and is sufficient to meet the standard of new and material evidence.  In sum, the Board finds that the subsequently received evidence is sufficient to reopen the claim for entitlement to service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

	II.  Service Connection Claim

Service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

The revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

As noted above, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the certain requirements are satisfied.  First, a Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and a Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of a Veteran's service.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

After review of the record, the Board finds that the medical evidence is sufficient to establish a diagnosis of PTSD.  Specifically, the Veteran was diagnosed with PTSD by the VA psychiatrist who conducted the December 1992 psychiatric examination.  Moreover, the VA treatment records show ongoing treatment for PTSD.  Finally, a September 2005 letter from the Tallahassee Vet Center notes that the Veteran has PTSD related to his military experiences.  As such, the Veteran has a current diagnosis of PTSD.

With regard to the Veteran's alleged stressors, and in accordance with the new regulatory provision, the Board finds that the treating VA psychiatrists and the Tallahassee Vet Center letter each confirm that the Veteran's symptoms are related to his claimed stressor events and that the claimed stressor events are adequate to support a diagnosis of PTSD.  As for whether the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service, the Board notes that the Veteran's service personnel records confirm that he received the Kuwait Liberation Medal and that he participated in the defense of Saudi Arabia and liberation and defense of Kuwait.  The service personnel records also confirm his military occupational specialty (MOS) as petroleum supply specialist.  The Board finds that as a petroleum supply specialist, the Veteran would have participated in activities such as supplying the front lines of combat (tanks and other equipment) with fuel.  The Board also finds that in this capacity, the Veteran would have been subjected to tanks firing, guns launching, and witnessing dead bodies.  In short, the Veteran's alleged stressors are consistent with the places, types, and circumstances of a Veteran's service.

Thus, in giving the Veteran the benefit of the doubt, the Veteran's PTSD is etiologically related to his in-service stressors, which the Board has determined are credible and consistent with his duties during the Persian Gulf War.  Consequently, service connection is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for PTSD is granted.

Service connection for PTSD is granted.


REMAND

The Veteran claims that service connection for a digestive disorder, to include diverticulitis, gastroesophageal reflux disease, duodenitis, and antral gastritis, is warranted.  In this regard, it is maintained that symptomatology related to digestive disorders began during service and has been continuous ever since service.

The service treatment records show that in September 1991, the Veteran was seen for complaints of stomach cramps, headache, nausea and diarrhea, as well as dizziness.  The impression was viral gastroenteritis.  The service treatment records also show that the Veteran was seen for abdominal pain and vomiting in April 1992.  No diagnosis was rendered, but the Veteran was instructed to return as needed.  In September 1992 the Veteran was seen for complaints of heartburn and acid indigestion.  The Veteran stated that he had discomfort and nausea despite use of Pepto-Bismol.  Examination revealed no swelling of lymph nodes.  There was no diagnosis but the Veteran was given Maalox and was told to return if the symptoms persisted.  The separation examination revealed no digestive problems.  The Veteran denied stomach, liver, or intestinal trouble, as well as frequent indigestion, on his separation report of medical history in August 1992.  

The post-service medical evidence contains a November 1991 VA treatment record which shows that the Veteran had no complaints of abdominal pain, constipation, diarrhea, or vomiting.  It was noted that he had no history of jaundice, hematemesis, melena, or bright red blood per rectum.  A November 1991 VA examination report indicates normal bowel sounds and no organomegaly.  A December 1992 private treatment record shows that the Veteran underwent an upper gastrointestinal (GI) series.  The testing revealed gastroesophageal reflux, duodenitis, antral gastritis, and gastritis.  He was also diagnosed with a hiatal hernia.  He was prescribed Tagamet and other medications.  

A November 1992 private treatment record contains a diagnosis of reflux esophagitis.  A February 2002 treatment record which notes a diagnosis of diverticulitis.  A February 2002 private computed tomography (CT) scan of the abdomen reflects a differential diagnosis of diverticulitis or colonic carcinoma.  Follow-up was recommended, including colonoscopy if indicated.  

Additionally, the subsequently received evidence includes a private treatment record from Meridian Medical Group, which is dated in October 2001.  An October 2001 private medical record notes that the Veteran stated that about one week earlier he had lower abdomen pain.  Left worse than right.  He was mildly constipated and took a laxative.  There was no fever, chills, vomiting, or nausea.  He indicated that he had had a similar episode about five years earlier which resolved in three to five days.  He was noted to continue working.  The examination revealed that the Veteran was in no acute distress, and he had left lower quadrant tenderness without rebound or guarding.  There was no hernia.  The diagnosis was probable diverticulitis.  

A December 2002 VA treatment record which notes no weight change, no fatigue or chills, and night sweats.  No digestive disorder was diagnosed.  An April 2005 VA psychiatric note indicates that the Veteran's Axis III diagnoses are diabetes mellitus, hypertension, hyperlipidemia, chronic back pain, obesity, and anemia.  

The April 2010 Board remand instructed the AOJ to obtain a VA examination in order to determine the nature and etiology of the Veteran's current digestive disorder.  The examiner was specifically instructed to direct his or her attention to the September 1991, April 1992, and September 1992 service treatment records, as well as the post-service treatment records dated in November and December 1992.  In the September 2010 VA examination report, the examiner addressed only the four episodes of vomiting in April 1992 and the August 1992 report of medical history for separation. (The August 1992 report was not pointed out by the Board.)  The September 2010 VA examiner did not address the in-service complaints of heartburn and acid indigestion or the post-service medical evidence of gastroesophageal reflux, duodenitis, antral gastritis, gastritis, hiatal hernia, and diverticulitis.  Moreover, the report contains a diagnosis of gastroesophageal reflux disease "per symptoms" and diverticulosis "per imaging".  The examiner, however, did not do any studies or imaging.  The Board, therefore, finds that the September 2010 examination report is inadequate for adjudication purposes.  Current studies need to be performed in order to determine the accurate current diagnoses.  The studies relied upon by the VA examiner were from 2005, which are nearly six years old.  Finally, the examiner failed to comment on the proximity of the post-service diagnoses to service.  Therefore, a new VA examination is required.

In short, the AOJ did not accomplish the objectives set forth in the April 2010 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Consequently, the issue must be remanded in order to obtain a new examination with opinion.

With regard to the remaining issues (service connection for diabetes mellitus, tinnitus, left eye condition, peripheral neuropathy of the lower extremities, erectile dysfunction, urinary problems, and hip pain with leg cramps), the Board notes that subsequent to the issuance of the November 2009 statement of the case, voluminous additional VA and private medical evidence was added to the record.  Neither the Veteran nor his representative waived first consideration of such evidence by the AOJ, and a supplemental statement of the case was never issued following submission of this evidence.  Therefore, the issues are remanded in order for the additional evidence to be considered in the first instance by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up to date VA treatment records from all applicable VA facilities at which the Veteran is/has been treated.  Specifically, treatment records from the Gainesville, Florida VA Medical Center dating from July 2010 to the present should be obtained.  Additionally, the Veteran indicated that he received treatment at the VA Medical Centers in Atlanta, Georgia, and Mount Laurel, New Jersey.  Those records should also be obtained.

2.  Thereafter, schedule the Veteran for a VA digestive examination, by an appropriate specialist, to determine the nature and etiology of any currently present digestive disorder.  The claims folder, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

Current studies and tests should be accomplished, and all clinical findings should be reported in detail.  

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to each currently present digestive disability as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the disability is etiologically related to service.  Attention is directed to the September 1991, April 1992, and September 1992 service treatment records, as well as the November 1992 and December 1992 post-service treatment records.

Specifically, the examiner shall comment on the complaints of heartburn and acid reflux during service in September 1992, and the relationship, if any, of such to the November 1992 and December 1992 diagnoses of gastroesophageal reflux, duodenitis, antral gastritis, gastritis, hiatal hernia, and reflux esophagitis.

The examiner should also comment on the Veteran's complained continuity of symptomatology.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claims based upon review of the entire record, to include all evidence received since the November 2009 statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the claims file to the Board for further appellate consideration of the claim.


No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


